Exhibit 10.1

 

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 20, 2019, by and among RETAIL OPPORTUNITY
INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation (“Parent
Guarantor”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Administrative Agent
for itself and the other Lenders from time to time a party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as Administrative
Agent, is hereinafter referred to as “Agent”), and each of the undersigned
“Lenders” (hereinafter referred to collectively as the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent Guarantor, certain Subsidiaries of the Parent
Guarantor, KeyBank, Agent and the other Lenders are party to that certain Second
Amended and Restated Credit Agreement dated as of September 8, 2017 (as the same
may be varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the Agent and
the Lenders modify the Credit Agreement in certain respects and the Agent and
the Lenders have agreed to such modifications on the terms and conditions set
forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Agent and the Lenders to agree to such
modifications, the parties do hereby covenant and agree as follows:

 

1.                   Definitions. Capitalized terms used in this Amendment, but
which are not otherwise expressly defined in this Amendment, shall have the
respective meanings given thereto in the Credit Agreement.

 

2.                   Modification of the Credit Agreement. Borrower, the Parent
Guarantor, Agent and the Lenders do hereby modify and amend the Credit Agreement
as follows:

 

(a)                 By (i) deleting in its entirety the definition of
“Applicable Rate” appearing in Section 1.01 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“‘Applicable Rate’ means, as of any date of determination, a percentage per
annum determined by reference to the Credit Rating Level as set forth below:

 

Pricing
Level
Credit Rating Level
Eurodollar Rate Loans & Letters of Credit Fees

Base Rate Loans

I Credit Rating Level 1 0.775% 0.00% II Credit Rating Level 2 0.825% 0.00% III
Credit Rating Level 3 0.90% 0.00% IV Credit Rating Level 4 1.10% 0.10% V Credit
Rating Level 5 1.45% 0.45%

 



 

 

The Applicable Rate for each Base Rate Loan shall be determined by reference to
the Credit Rating Level in effect from time to time, and the Applicable Rate for
any Interest Period for all Eurodollar Rate Loans comprising part of the same
Borrowing shall be determined by reference to the Credit Rating Level in effect
on the first (1st) day of such Interest Period; provided, however, that any
change in the Applicable Rate resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective on the
date on which the Administrative Agent receives written notice of the
application of the Credit Rating Levels or written notice, pursuant to Section
6.03(f) or addressed to the Administrative Agent from the applicable Rating
Agency, of a change in such Credit Rating Level, or otherwise confirms such
change through information made publicly available by such Rating Agency so long
as such notice is received or confirmation is made on or before 11:00 a.m., and
if such notice is received or confirmation is made after such time any change in
the Applicable Rate shall be effective on the following day.”

 

(b)                By deleting the reference to the date “September 8, 2021”
appearing in the definition of “Initial Maturity Date” in Section 1.01 of the
Credit Agreement, and inserting “February 20, 2024” in lieu thereof;

 

(c)                 By deleting in its entirety the definition of “Maturity
Date” appearing in Section 1.01 of the Credit Agreement, and inserting in lieu
thereof the following:

 

“‘Maturity Date’ means the later of (a) the Initial Maturity Date, (b) if
maturity is extended pursuant to Section 2.13(a), August 20, 2024, and (c) if
maturity is extended pursuant to Section  2.13(b), February 20, 2025; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.”

 

(d)                By deleting in its entirety the definition of “Specified Swap
Contract” appearing in Section 1.01 of the Credit Agreement, and inserting in
lieu thereof the following:

 

“‘Specified Swap Contract’ means all Swap Contracts entered into prior to
December 20, 2019 as disclosed to the Administrative Agent, not to exceed a
notional amount of $300,000,000.”

 

(e)                 By inserting the following definitions in Section 1.01 of
the Credit Agreement, in the appropriate alphabetical order:

 

“‘Benchmark Replacement’ means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. Dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. Dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement); provided that any such conforming changes shall be consistent
with changes implemented by the Administrative Agent in similar credit
facilities in which it acts as agent.

 



 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with clauses (b) through (e) of Section 3.08. and (y) ending at the
time that a Benchmark Replacement has replaced the Eurodollar Rate for all
purposes hereunder pursuant to clauses (b) through (e) of Section 3.08.

 

“BHC Act Affiliate” means with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such Person.

 



 

 

“Covered Entity” means any of the following:(i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. Section 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. Section 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 382.2(b).

 

“Covered Party” has the meaning specified in Article XII.

 

“Default Rights” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. Sections 252.81, 47.2 or 382.1, as
applicable.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in clauses (b) through (e) of Section 3.08,
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Eurodollar Rate; and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org , or any successor source.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Article XII.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Supported QFC” has the meaning specified in Article XII.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”

 

“U.S. Special Resolution Regimes” has the meaning specified in Article XII.”;

 

(f)                  By (i) deleting the reference to the date “March 8, 2022”
appearing in the fourth (4th) line of Section 2.13(a) of the Credit Agreement
and inserting “August 20, 2024” in lieu thereof, and (ii) deleting the words and
numbers “0.075% (i.e., 7.5 basis points)” appearing in the second (2nd) line of
Section 2.13(a)(iii) of the Credit Agreement and inserting “0.0625% (i.e., 6.25
basis points)” in lieu thereof;

 

(g)                By (i) deleting the reference to the date “September 8, 2022”
appearing in the fourth (4th) and fifth (5th) lines of Section 2.13(b) of the
Credit Agreement and inserting “February 20, 2025” in lieu thereof, and (ii) by
deleting the words and numbers “0.075% (i.e., 7.5 basis points)” appearing in
the second (2nd) line of Section 2.13 (b)(iii) of the Credit Agreement and
inserting “0.0625% (i.e., 6.25 basis points)” in lieu thereof;

 



 

 

(h)                By deleting the word “If” appearing as the first word of
Section 3.03 of the Credit Agreement, and inserting in lieu thereof “Subject to
Section 3.08, if”;

 

(i)                  By inserting the following as Section 3.08 of the Credit
Agreement:

 

“ 3.08 Inability to Determine Interest Rates; Alternative Rate of Interest.

 

(a)       Inability to Determine Rates. If the Administrative Agent reasonably
determines, or the Administrative Agent is advised by the Required Lenders, that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof or otherwise that (i) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Required Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans and Base Rate Loans as to
which the interest rate is determined by reference to the Eurodollar Rate shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice, such revocation not to be unreasonably
withheld or delayed and each Lender’s Eurodollar Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Eurodollar Rate Loans (or, in the case of a
conversion required by Section 3.02 on such earlier date as such Lender may
specify to the Borrower with a copy to the Administrative Agent). Upon receipt
of such notice, the Borrower may revoke any pending request for the borrowing of
Revolving Loans, conversion to or continuation of the Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for
the borrowing of Revolving Loans that are Base Rate Loans (with the Base Rate
determined other than by reference to the Eurodollar Rate (as provided in the
definition of Base Rate)) in the amount specified therein.

 

(b)       Benchmark Replacement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with a Benchmark Replacement. Any such amendment with respect to
a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after (i) the Administrative Agent and the Borrower have
agreed to the terms of such proposed amendment and (ii) the Administrative Agent
has posted such proposed amendment to all Lenders and the Borrower so long as
the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment agreed upon by the Administrative Agent and the Borrower with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to
clause (b) through (e) of this Section 3.08 will occur prior to the applicable
Benchmark Transition Start Date.

 

(c)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 



 

 

(d)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.08, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to clauses (b) through (e)
of this Section 3.08 (including in the definitions of defined terms used in such
clauses).

 

(e)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a borrowing of Revolving Loans that are to be Eurodollar
Rate Loans, conversion to or a continuation of Eurodollar Rate Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a borrowing of Revolving Loans of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the Eurodollar Rate will not be used
in any determination of Base Rate (as provided in the definition thereof).”; and

 

(j)                  By inserting the following as Article XII of the Credit
Agreement:

 

“ARTICLE XII

ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Financial Contract or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”.

 

3.                   Assignment of Commitment. In connection with the execution
and delivery of this Amendment, Royal Bank of Canada (“Assignor”) is not
continuing as a Lender under the Credit Agreement. Simultaneously with the
effectiveness of this Amendment, Assignor hereby irrevocably sells and assigns
to KeyBank, National Association, PNC Bank, National Association, U.S. Bank
National Association, BMO Harris Bank, N.A. and Regions Bank (each an
“Assignee”, and collectively the “Assignees”), and each Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions attached to and made a part of
the form of Assignment and Assumption attached to the Credit Agreement as
Exhibit 1.01, which terms and conditions are hereby incorporated herein and made
a part hereof, and the Credit Agreement (i) a portion of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent as to each Assignee
related to the amount and percentage interest identified in Exhibit A to this
Amendment of all of such outstanding rights and obligations of the Assignor
under the respective facilities identified on Exhibit A (including, without
limitation, the Letters of Credit and the Guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in the Standard Terms
and Conditions incorporated herein, without representation or warranty by the
Assignor. On the Amendment Effective Date, the Assignees shall severally pay to
Assignor the outstanding principal balance of outstanding Revolving Loans made
by Assignor with respect to its respective Assigned Interest, and Borrower shall
pay to Assignor all accrued and unpaid interest, fees and other amounts payable
to Assignor pursuant to the Credit Agreement. Upon the Amendment Effective Date,
the Commitments and Applicable Percentages of the Lenders shall be as set forth
on Schedule 2.01 attached to this Amendment and made a part hereof. To the
extent required under the Credit Agreement, Borrower and Agent consent to the
assignments described in this Paragraph 3. Borrower and Parent Guarantor
acknowledge and agree that the Revolving Note, if any, previously issued to each
Assignee evidences any Revolving Loans made or held by such Assignee, including
without limitation, any Revolving Loans relating to the Assigned Interest.

 



 

 

4.                   Acknowledgment of Borrower and Parent Guarantor. Borrower
and the Parent Guarantor hereby acknowledge, represent and agree that the Loan
Documents, as modified and amended herein, remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and the Parent
Guarantor, as applicable, enforceable against Borrower and the Parent Guarantor
in accordance with their respective terms (except as enforceability is limited
by Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally). By execution hereof, the Parent Guarantor consents
to the amendments contained herein. Nothing in this Amendment shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment, waiver or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower or
the Parent Guarantor under the Loan Documents.

 

5.                   References to Credit Agreement. All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement, as modified and amended herein.

 

6.                   Representations. Borrower and the Parent Guarantor
represent and warrant to Agent and the Lenders as follows:

 

(a)                 Authorization. The execution, delivery and performance of
this Amendment and the transactions contemplated hereby (i) are within the
authority of Borrower and the Parent Guarantor, (ii) have been duly authorized
by all necessary proceedings on the part of the Borrower and the Parent
Guarantor, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which
Borrower or the Parent Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to Borrower or the Parent Guarantor,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any Organization
Documents of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, Borrower or the Parent Guarantor or any of their
respective properties or to which Borrower or the Parent Guarantor is subject,
and (v) do not and will not result in or require the imposition of any Lien on
any of the properties, assets or rights of Borrower or the Parent Guarantor.

 

(b)                Enforceability. This Amendment constitutes the valid and
legally binding obligations of Borrower and the Parent Guarantor, enforceable in
accordance with the terms and provisions hereof, except as enforceability may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

(c)                 Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent or approval of, or any
filing with, or the giving of any notice to, any Governmental Authority other
than those already obtained, taken or made, as the case may be, those specified
herein and any disclosure filings with the SEC as may be required with respect
to this Amendment.

 



 

 

(d)                Reaffirmation. Borrower and the Parent Guarantor reaffirm and
restate as of the date hereof each and every representation and warranty made by
the Borrower and the Parent Guarantor in the Loan Documents or otherwise made by
or on behalf of such Persons in connection therewith except for representations
or warranties that expressly relate to an earlier date.

 

7.                   No Default. By execution hereof, Borrower and the Parent
Guarantor certify that as of the date of this Amendment and immediately after
giving effect to this Amendment no Default or Event of Default has occurred and
is continuing.

 

8.                   Waiver of Claims. Borrower and the Parent Guarantor
acknowledge, represent and agree that as of the date of this Amendment they have
no defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loan or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender, and Borrower and the Parent Guarantor do hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

 

9.                   Effective Date. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent (the date
all such conditions have been satisfied or waived in writing by the Lenders
hereinafter referred to as the “Amendment Closing Date”):

 

(a)                 the execution and delivery of this Amendment by Borrower,
the Parent Guarantor, Agent and all of the Lenders;

 

(b)                the execution and delivery by Borrower, Parent Guarantor, and
the agent and lenders under the Term Loan Agreement of an amendment to the Term
Loan Agreement which is substantially the same as this Amendment in all material
respects;

 

(c)                 there shall not have occurred a material adverse change
since December 31, 2018 in the business, assets, operations or financial
condition of the Parent Guarantor and its Subsidiaries, taken as a whole, or in
the facts and information regarding such entities as represented to date;

 

(d)                Borrower shall have paid the reasonable and documented fees
and expenses of the Agent due and payable in accordance with Section 10.04 of
the Credit Agreement with respect to this Amendment, all of which shall be fully
earned and non-refundable under any circumstances when paid;

 

(e)                 Borrower and each Guarantor that is a party to the Loan
Documents shall have provided to the Agent and the Lenders the documentation and
other information requested by the Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions Laws and Regulations, the United States Foreign Corrupt Practices Act
and other applicable Law, and if the Borrower qualifies as a “legal entity
customer” within the meaning of 31 C.F.R. §1010.230 (the “Beneficial Ownership
Regulation”), the Borrower shall have provided to the Agent (for further
delivery by the Agent to the Lenders in accordance with its customary practice)
a certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation which is otherwise in form and substance satisfactory to
the Agent or any Lender requesting the same, in each case delivered at least
three (3) Business Days prior to the date of this Amendment; and

 

(f)                  Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Agent or the Lenders may
reasonably request.

 

10.                Amendment as Loan Document. This Amendment shall constitute a
Loan Document.

 

11.                Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic image (e.g., “PDF” or “TIF” via electronic mail)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 



 

 

12.                Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Credit Agreement. All captions in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.

 

[remainder of this page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

 

BORROWER:

 

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership

 

By:Retail Opportunity Investments GP, LLC, its general partner, a Delaware
limited liability company

 

By: /s/ Michael B. Haines

Name: Michael B. Haines

Title: Chief Financial Officer

 

PARENT GUARANTOR:

 

RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation

 

By: /s/ Michael B. Haines

Name: Michael B. Haines

Title: Chief Financial Officer

 

ADMINISTRATIVE AGENT:

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

 

By: /s/ James Komperda

Name: James Komperda

Title: Senior Vice President

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender, L/C Issuer

 

By: /s/ James Komperda

Name: James Komperda

Title: Senior Vice President

 

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Michael F. Diemer

Name: Michael F. Diemer

Title: Senior Vice President

 

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ David C. Drouillard

Name: David C. Drouillard

Title: Senior Vice President

 



 

 

LENDER:

 

BMO HARRIS BANK, N.A., as a Lender

 

By: /s/ Gwendolyn Gatz

Name: Gwendolyn Gatz

Title: Director

 

LENDER:

 

REGIONS BANK, as a Lender

 

By: /s/ T. Barrett Vawter

Name: T. Barrett Vawter

Title: Director

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Peter C. Ilovic

Name: Peter C. Ilovic

Title: Authorized Signatory, VP

 

LENDER:

 

BANK OF AMERICA, N.A., as a Lender

 

By: /s/ Michael W. Edwards

Name: Michael W. Edwards

Title: Senior Vice President

 

LENDER:

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

By: /s/ Mindy R. Ginsburg

Name: Mindy R. Ginsburg

Title: Vice President

 

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Dale Northrup

Name: Dale Northrup

Title: Senior Vice President

 

LENDER:

 

CITIBANK, N.A., as a Lender

 

By: /s/ Dave Bouton

Name: Dave Bouton

Title: Managing Director

 



 

 

The undersigned joins in the execution of this Amendment for the purposes of the
Assignment contemplated by Paragraph 3 of this Amendment.

 

ROYAL BANK OF CANADA, as Assignor

 

By: /s/ William Behuniak

Name: William Behuniak

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT A

 

ASSIGNED COMMITMENT

 

Assignee Amount of Commitment/Loans Assigned Percentage Assigned of Aggregate
Amount of Commitment/Loans KeyBank National Association $7,500,00.00
1.250000000000% PNC Bank, National Association $10,750,000.00 1.791666666667%
U.S. Bank National Association $10,750,000.00 1.791666666667% BMO Harris Bank,
N.A. $11,750,000.00 1.958333333333% Regions Bank $11,750,000.00 1.958333333333%
Total $52,500,000.00 8.750000000000%

 

 

Schedule 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender Commitment Applicable Percentage of Commitment KeyBank National
Association $67,500,000.00 11.250000000000% U.S. Bank National Association
$67,500,000.00 11.250000000000% PNC Bank, National Association $67,500,000.00
11.250000000000% BMO Harris Bank, N.A. $67,500,000.00 11.250000000000% Regions
Bank $67,500,000.00 11.250000000000% Capital One, National Association
$52,500,000.00 8.750000000000% Bank of America, N.A. $52,500,000.00
8.750000000000% JPMorgan Chase Bank, N.A. $52,500,000.00 8.750000000000% Wells
Fargo Bank, National Association $52,500,000.00 8.750000000000% Citibank, N.A.
$52,500,000.00 8.750000000000% TOTAL $600,000,000.00 100.00000000000%

 

 

 

 

 

 

 

 

 

 

 

 

 

 